Citation Nr: 1741806	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  11-22 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to October 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2016, the Board reopened the claim of entitlement to service connection for a left knee disability and remanded the claim for further evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before the Veteran's claim may be decided.

In June 2016, the Board remanded the issue of entitlement to service connection for a left knee disability for a new VA examination.  The examiner was asked to identify the Veteran's current left knee disability and then opine as to its etiology in accordance with the questions asked in the remand directive.  The Veteran underwent this examination in August 2016 and the examiner diagnosed the Veteran with degenerative arthritis of the left knee.  However, a review of the examination reports shows that the opinion provided is inadequate for rating purposes because the given rationale is insufficient.  The examiner opined that the Veteran's left knee disability is less likely than not related to service.  She explained that after service there was no further medical evidence of left knee problems or complaints until 2002 when the Veteran was diagnosed with osteoarthritis.  She further reasoned that there is no medical evidence to suggest the Veteran's left knee pain, swelling, and probable chondromalacia diagnosed and treated during active duty service is the cause of the Veteran's post service osteoarthritis and status-post total knee replacement.  However, in so concluding, the examiner did not consider the Veteran's lay statements regarding left knee pain since service.

Because the examiner based her opinion on the absence of post-service treatment and did not consider the history provided by the Veteran, the opinion is inadequate and a remand for an additional opinion is necessary.  See Dalton v. Nicholson, 
21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of service medical records to provide a negative opinion). 

As the August 2016 examiner did not consider all of the Veteran's history or complaints, her negative opinion is inadequate for rating purposes and another VA examination is necessary prior to adjudication of the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

Updated VA treatment records should also be requested on remand.  38 U.S.C.S. 
§ 5103A(c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from April 2017 to the present.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. After completing the above actions and associating any additional records with the claims file, schedule the Veteran for an orthopedic examination by an appropriate VA examiner, other than the June 2011 and August 2016 examiners, to determine the nature and etiology of his left knee condition.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  The examiner should address the following:

a. Identify all currently diagnosed left knee conditions.  

b. Is it at least as likely as not (50 percent probability or greater) that any diagnosed left knee condition had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including documented left knee pain and the March 1981 assessment of probable chondromalacia of the left knee?

In offering any opinion, the examiner should consider medical and lay evidence dated both prior to and since the filing of the claim, including the Veteran's lay statements that he experienced left knee pain since his discharge from service. 

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.). 

3. After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (Lexis Nexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




